DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
	The claims have been evaluated for recitation of an abstract idea under 35 U.S.C. 101. Independent claims 1, 12 and 20 are determined to recite claim limitations that amount to significantly more and therefore determined to be patent eligible.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The claim limitations of determining an initial training velocity model, training a machine learning model based on training seismic data, generating a velocity model based on a full waveform inversion (FWI) and reconstructing a velocity model are known in the prior art. See cited art below.
Regarding claim 1, the prior art of record fails to anticipate or render obvious training a machine learning model based on first training seismic data and second training seismic data generated from the training velocity model, the first training seismic data corresponding to one or more first frequencies, the second training seismic data corresponding to one or more second frequencies, the one or more second frequencies being lower than the one or more first frequencies; obtaining, based on measured seismic data and the machine learning model, reconstructed seismic data corresponding to the one or more second frequencies; generating a velocity model based on the measured seismic data, the reconstructed seismic data, and a full waveform inversion (FWI); and when the generated velocity model does not satisfy a preset condition, updating the training velocity model based on the generated velocity model, to obtain updated reconstructed seismic data for determining a subsurface feature, in combination with all other limitations as claimed by Applicant.
Regarding claim 12, the prior art of record fails to anticipate or render obvious train a machine learning model based on first training seismic data and second training seismic data generated from the training velocity model, the first training seismic data corresponding to one or more first frequencies, the second training seismic data corresponding to one or more second frequencies, the one or more second frequencies being lower than the one or more first frequencies; obtain, based on measured seismic data and the machine learning model, reconstructed seismic data corresponding to the one or more second frequencies; generate a velocity model based on the measured seismic data, the reconstructed seismic data, and a full waveform inversion (FWI); and when the generated velocity model does not satisfy a preset condition, update the training velocity model based on the generated velocity model, to obtain updated reconstructed seismic data for determining a subsurface feature, in combination with all other limitations as claimed by Applicant.
Regarding claim 20, the prior art of record fails to anticipate or render obvious training a machine learning model based on first training seismic data and second training seismic data generated from the training velocity model, the first training seismic data corresponding to one or more first frequencies, the second training seismic data corresponding to one or more second frequencies, the one or more second frequencies being lower than the one or more first frequencies; obtaining, based on measured seismic data and the machine learning model, reconstructed seismic data corresponding to the one or more second frequencies; generating a velocity model based on the measured seismic data, the reconstructed seismic data, and a full waveform inversion (FWI); and when the generated velocity model does not satisfy a preset condition, updating the training velocity model based on the generated velocity model, to obtain updated reconstructed seismic data for determining a subsurface feature, in combination with all other limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Alkhalifah et al. in WO 2021/116800 A1 teaches “This process is often used to extract information from the observed data (e.g., seismic data describing a portion of the earth). Specifically, it is customary to first simulate data for the object of interest (e.g., a subsurface of the earth that may include an oil and gas reservoir) using the best knowledge of the physics (i.e. , using a model that relies on the physics) involved with that object and then minimize a mathematical difference between the simulated data and the observed/measured data, based on the optimization function, by adjusting the parameters of the model.” ([0003] emphasis added) and “a neural network representation for a misfit function that is calculated by machine learning…illustrates a subsurface of the earth to which the misfit function is applied for generating a model of the subsurface” ([0013]-[0016] emphasis added).
	Roy et al. in U.S. Patent Publication 2020/0088897 teaches “generating reservoir property profiles corresponding to reservoir properties for pseudo wells based on reservoir data, generating seismic attributes for the pseudo wells, and training a machine learning model by comparing the reservoir property profiles against the seismic attributes” (Abstract, emphasis added) and “After the machine learning model has been trained using simulated, pseudo-well data, the machine learning model can then receive input in the form of information relating to actual, real-life seismic regions. The trained machine learning model can then generate predictions relating to the actual, real-life seismic regions based on the machine learning model's earlier training.” ([0058] emphasis added).
	Alwon in U.S. Patent Publication 2019/0302290 teaches “A method can include generating seismic data; training a generator network utilizing at least a portion of the generated seismic data and a discriminator network; and outputting a trained generator network” (Abstract, emphasis added), “a method can include performing a seismic survey that acquires seismic data (e.g., traces, etc.) where such data can build an “image” of a survey area, for example, for purposes of identifying one or more subterranean geological formations” ([0065], emphasis added) and “ using a velocity model that has been updated through Full Waveform Inversion (FWI) and Reflection Tomography (RT)” ([0085], emphasis added).
	Aqrawi et al. in U.S. Patent Publication 2019/0169962 teaches “a method for generating machine learning training data” ([0021], emphasis added), “Entities 122 may include earth entities or geological objects such as wells, surfaces, bodies, reservoirs, etc. In the system 100, the entities 122 can include virtual representations of actual physical entities that are reconstructed for purposes of simulation” ([0035] emphasis added) and “system 100 may include an E&P software system that generates training data sets that can be used with machine learning processes to develop machine learning models” ([0049]-[0050]).
	He et al. in Foreign Patent Document CN 111666721 A teaches “The invention claims a full waveform inversion method, device and electronic device, the method comprises: obtaining an initial physical parameter; wherein the initial physical parameter is the speed parameter of the underground structure; parameterizing the initial physical parameter, obtaining the physical parameter, and inputting the physical parameter to the pre-trained machine learning model, so that the machine learning model outputs the full waveform inversion result according to the physical parameter; wherein the weight coefficient of the full waveform inversion result and the machine learning model satisfies the preset relation; and reconstructing the speed structure diagram of the underground structure according to the full waveform inversion result. The invention parameterizes the initial physical parameter through the weight coefficient of the machine learning model, so as to convert the full waveform inversion problem into the reconstruction problem of the machine learning model network parameter, solves the problem that the existing full waveform inversion cannot solve the non-linear inverse problem, and there is a lot of calculation problem, improves the calculation efficiency, It reaches the beneficial effect of high precision inversion complex underground structure” (Abstract, emphasis added).
	Wang et al. in Non-Patent Literatures “Full Waveform Inversion with the Reconstructed Wavefield Method” teaches “Over the last decade, conventional full waveform inversion (FWI) has been widely applied to real seismic data for both production and research purposes. The underlying theory has been well established and produces high resolution subsurface models by minimizing the misfit between the seismic data and simulated seismograms obtained by solving the wave equation exactly. However, in practice, it is still a challenging inversion method for updating the model parameters. A local optimization scheme is used to solve the minimization problem and it does not prevent convergence towards local minima because of the nonlinearity and ill-posedness of the problem. For example, FWI may converge to a local minimum because of the lack of low frequencies in the recorded data or an inaccurate starting model.” (Summary par. 1 emphasis added).
	Li et al. in Non-Patent Literature “Deep-Learning Inversion of Seismic Data” teaches “a new method to tackle the mapping challenge from time-series data to spatial image in the field of seismic exploration, i.e., reconstructing the velocity model directly from seismic data by deep neural networks (DNNs)… The challenge for DNNs mainly lies in the weak spatial correspondence, the uncertain reflection–reception relationship between seismic data and velocity model, as well as the time-varying property of seismic data. To tackle these challenges, we propose end-to-end seismic inversion networks (SeisInvNets) with novel components to make the best use of all seismic data…From the enhanced seismic traces, the spatially aligned feature maps can be learned and further concatenated to reconstruct a velocity model. In general, we let every seismic trace contribute to the reconstruction of the whole velocity model by finding spatial correspondence…The inversion results are more consistent with the target from the aspects of velocity values, subsurface structures, and geological interfaces…the generalization of deep-learning-based inversion methods on real data is still challenging and considering physics may be one potential solution” (Abstract, emphasis added).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISCHITA L HENSON/Primary Examiner, Art Unit 2865